Citation Nr: 1723665	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD), to include psychosis, not otherwise specified (NOS) and depression, NOS. 

2. Entitlement to service connection for erectile dysfunction, including as secondary to an acquired psychiatric disorder.

3. Entitlement to service connection for acid reflux, including as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 (psychiatric) and April 2012 (acid reflux and erectile dysfunction) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development. As discussed below, the record reflects substantial compliance with the remand directives. Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)). The matter is now again before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for acid reflux is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence shows the Veteran does not have an acquired psychiatric disorder (other than PTSD) that was incurred in, or is related to, service.

2. The Veteran's erectile dysfunction was not incurred in or caused by service, and was not caused or aggravated by a service connected disability. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psych other than PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2016).

2. The criteria for entitlement to service connection for erectile dysfunction have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. To establish service connection a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Additionally, a disability that is proximately due to, or the result of, a service connected disease or injury shall be service connected. 38 C.F.R. § 3.310. Whether these requirements are met is based on analysis of all the evidence of record and the evaluation of its credibility and probative weight. 38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, and acid reflux. Each is addressed in turn. 

A. Acquired Psychiatric Disorder Other Than PTSD

The Veteran served during peacetime. He contends that he acquired psychiatric disorders as a result of racial incidents during active service in Alabama and Germany. After careful consideration, the Board finds that the preponderance of the evidence is against the claim.

The Veteran's service records show a history of alcohol abuse and problematic behavior. See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98 (explaining that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990). He began drinking at age 17 and was in many fights. An entry annotation in February 1960 notes a waiver of disqualification for induction. During service, the Veteran was noted as being disruptive, loud, belligerent, disrespectful, using profane language and having contempt of others. Service records also indicate he threatened the lives of others. Subsequent service treatment and personnel records note an opinion of emotional instability reaction. A January 1961 certificate of psychiatric examination states "there is no evidence of a psychotic disorder." The Veteran was later separated as unfit for continued service. Contemporaneous records of events and behaviors leading to the Veteran's separation indicate that heavy alcohol intake caused problematic behavior.

More than thirty years later, in 1995, the veteran sought treatment for substance abuse at the Salt Lake City VA. Following a mental health examination by a nurse practitioner in July 2004, the Veteran was diagnosed with psychosis NOS and major depressive disorder, recurrent, severe. In February and March 2011, the Veteran was seen by Dr. H., a psychiatrist, who diagnosed him with depression NOS and psychosis NOS, and alcohol dependence in sustained remission, for which she prescribed Abilify and Celexa. At the March 2011 visit, the Veteran reported feeling like the Ku Klux Klan (KKK) had been following him around for the past 50 years. During the May 2011 follow-up with Dr. H., the Veteran reported feeling better but was not taking his medication. 

In May 2011, the Veteran was afforded a VA examination to help substantiate his claim. The examiner noted that the Veteran has a well-documented history of psychosis with delusions of persecution and paranoia, and that he unjustifiably believes the KKK is behind every bad thing that happens to him. Upon examination, the Veteran was diagnosed with psychosis NOS and depression NOS. The examiner determined that the Veteran "is primarily psychotic" and opined that his current mental conditions were not caused by or a result of his military service.

In a June 2011 addendum opinion, the examiner identified a January 1961 service examination which noted a diagnosis of emotional instability reaction; however, the examiner found no connection between the Veteran's service and a possible diagnosis of any psychotic disorder or anxiety disorder. He explained that emotional instability reaction "does not suggest any psychotic disorder nor does it suggest any posttraumatic stress disorder or anxiety symptomatology." Rather, it "implies that the veteran was emotionally immature or had personality problems that were not suitable for his continuing service in the military." The examiner again concluded that the Veteran's current diagnoses were not caused by or the result of his service. 

Following the Board's remand in April 2014, VA obtained another medical opinion dated December 2014. The psychiatrist reviewed the body of evidence, which included the complete VA medical and service treatment history, and determined that the Veteran's current mental disorders are less likely than not related to the "emotional instability reaction" in active duty. The psychiatrist noted that the January 1961 certificate of psychiatric examination states "there is no evidence of a psychotic disorder." Further, she found no compelling evidence that the Veteran was ever diagnosed with a mood or psychotic disorder during service or shortly thereafter. Indeed, the Veteran denied "depression, worry, [and] nervousness" on his separation examination and he was not diagnosed with a mental health disorder until more than 40 years later. Thus, the psychiatrist opined that the Veteran's current mental health symptoms are less likely than not related to or a continuation of the diagnosed "emotional instability reaction" in service. 

Altogether, the medical evidence shows that the Veteran's current mental disorders were not incurred in or related to his active service more than fifty years ago. Although the Board acknowledges that the Veteran had problematic behavior during service, highly trained and knowledgeable mental health professionals considered the Veteran's service and medical history, as well as his statements, and found that he did not suffer from a mood or psychotic disorder during service or shortly thereafter. They also found that the extensive gap between complaints and/or treatment made it unlikely that his current mental disorders are related to service or the "emotional instability reaction" during service. 

The Veteran representative's now contends, after issuance of the March 2017 Supplemental Statement of the Case, that the VA examinations are inadequate because the examiners failed to speculate on potential reasons-not previously raised by the Veteran or his representative-for why the Veteran did not seek mental health treatment for more than 40 years. Among other reasons, the representative speculates that the Veteran might not have sought treatment because he lacked insurance. The Board is not persuaded. 

It is the claimant's burden, not the VA or Board's burden, "to present and support a claim for benefits under laws administered by the Secretary." 38 U.S.C. § 5107(a). Also, the duty to assist is not a one way street. Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that appellants are obligated to cooperate and assist the VA in developing evidence). The Veteran had ample opportunity to make such contentions since filing his claim in February 2011, but did not until after the examinations were completed. "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential" to his case. Hayes, 5 Vet. App. at 688. Moreover, the examiners gave multiple reasons for their opinions.

In this case, the Board finds the examinations are adequate for adjudication purposes. The aforementioned VA examinations and medical opinions of record include supporting data and reasoned medical explanations for concluding that the Veteran does not suffer from any mental disorder related to service. The Veteran has not provided medical evidence or opinions to the contrary, and he lacks the requisite knowledge, training or expertise to render an etiological opinion about such a complex medical issue as the etiology of a psychiatric disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Thus, the VA examinations are entitled to significant probative weight.

For these reasons, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim for entitlement to service connection for an acquired psych other than PTSD must be denied. 

B. Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction on a direct and secondary basis. With respect to the latter, the Veteran asserts that his erectile dysfunction is due to a service connectable mental disorder. Because the Veteran is not service connected for a mental disorder, service connection on a secondary basis is denied. 

Direct service connection is also denied. The Veteran's service treatment records are devoid of complaints, treatment, or a diagnosis of erectile dysfunction. Medical records show that he was seen in September 2003 at the Salt Lake City VAMC , at which time he denied any history of sexual performance issues until July 2003.  The examiner did not find an organic cause and it was noted that the Veteran was not on any medications that would cause his sudden inability to maintain an erection. Rather, the examiner opined that the Veteran's then-recent financial problems and stresses were the likely cause and prescribed Viagra. 

Then, in January 2007, the Veteran was diagnosed with prostate carcinoma and underwent a radical retropubic prostatectomy with bilateral pelvic lymph node dissection. A nerve sparing approach was not used and, following this procedure, the Veteran suffered from impotence and incontinence. He is now required to use an inflatable penis prosthesis. In January 2015, the Veteran was afforded a VA examination to help substantiate his claim. The examiner found the Veteran's erectile dysfunction to be a result of the prostatectomy surgery. 

Taken together, medical and lay evidence shows that the Veteran's erectile dysfunction was not incurred in or caused by service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim must be denied. 

II. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent VCAA letters to the Veteran in February and December 2011. The Veteran was also afforded VA examinations, and his in-service and post-service medical records were obtained. The examinations and opinions, taken together, are adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim. Also, the Board is unaware of any such evidence. Therefore, the Board finds that the duties to notify and assist have been met. 

Lastly, the record reflects substantial compliance with the Board's April 2014 Remand. See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)). The April 2014 Remand required VA, in relevant part, to obtain outstanding medical records and obtain an additional medical opinion regarding the Veteran's mental disorders. These directives were adequately followed; thus, the Board finds substantial compliance has been shown.




ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied. 

Entitlement to service connection for erectile dysfunction, including as secondary to an acquired psychiatric disorder is denied. 


REMAND

The Board finds that additional development is necessary before the Veteran's service connection claim for acid reflux can be decided. In this case, the Veteran asserted that his acid reflux is due to service or his mental disorders. However, the medical opinion on file only addresses secondary service connection. Therefore, remand is necessary to determine whether the Veteran's acid reflux is directly related to service. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request a medical opinion from an appropriate physician. A copy of the claims file should be provided to, and reviewed by, the physician prior to expressing his or her opinion on the following question:

Is it at least as likely as not (50% probability or greater) that the Veteran's current acid reflux and hiatal hernia were caused by or are related to service? Please explain the reasons for your opinion and address, if possible, the time lapse between service and the diagnoses, and the role played by his substance abuse, if any. 

2. Then readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


